UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Address of principal executive offices) (Zip code) Dr. Joel Shulman 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Name and address of agent for service) (800) 287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2016 Date of reporting period: September 30, 2015 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments September 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 95.45% Apparel & Textile Products - 0.98% Under Armour, Inc. - Class A (a) $ Asset Management - 1.51% Partners Group Holding AG (b) Automotive - 1.03% Linamar Corp. (b) Banking - 1.53% Home BancShares, Inc. Biotechnology & Pharmaceutical - 7.64% Galapagos NV (a)(b) GW Pharmaceuticals plc - ADR (a)(b) Hikma Pharmaceuticals plc (b) Jazz Pharmaceuticals plc (a)(b) Medivation, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a)(b) Chemicals - 1.54% Airgas, Inc. Commercial Services - 3.47% Cimpress NV (a)(b) Park24 Co. Ltd. (b) Consumer Products - 4.04% The Hain Celestial Group, Inc. (a) Inter Parfums, Inc. (b) J&J Snack Foods Corp. Wilmar International Ltd. (b) Consumer Services - 1.68% Service Corp. International Electrical Equipment - 1.96% Renishaw plc (b) Gaming, Lodging & Restaurants - 5.55% Panera Bread Co. - Class A (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. Hardware - 2.38% Nidec Corp. (b) Parrot SA (a)(b) Health Care Facilities & Services - 2.74% Molina Healthcare, Inc. (a) NMC Health plc (b) Institutional Financial Services - 1.78% Intercontinental Exchange, Inc. Insurance - 2.98% Aflac, Inc. Berkshire Hathaway, Inc. - Class B (a) Iron & Steel - 1.41% Steel Dynamics, Inc. Media - 10.30% Alphabet, Inc. - Class A (a) COOKPAD, Inc. (b) CyberAgent, Inc. (b) JC Decaux SA (b) Seek Ltd. (b) Teleperformance (b) VeriSign, Inc. (a) Yandex NV - Class A (a)(b) Medical Equipment & Devices - 4.06% Coloplast A/S - Class B (b) Globus Medical, Inc. - Class A (a) Myriad Genetics, Inc. (a) Metals & Mining - 0.40% Hi-Crush Partners LP Oil, Gas & Coal - 1.05% Helmerich & Payne, Inc. Passenger Transportation - 2.44% WestJet Airlines Ltd. (b) Real Estate - 1.89% Regus plc (b) Recreation Facilities & Services - 1.73% Flight Centre Travel Group Ltd. (b) Retail - Consumer Staples - 5.90% Costco Wholesale Corp. Dollarama, Inc. (b) The Warehouse Group Ltd. (b) Whole Foods Market, Inc. Retail - Discretionary - 10.30% Inditex SA (b) Luxottica Group S.p.A - ADR(b) MercadoLibre, Inc. (b) Netflix, Inc. (a) SM Investments Corp. (b) SuperGroup plc (a)(b) Ted Baker plc (b) Urban Outfitters, Inc. (a) Semiconductors - 2.54% ARM Holdings plc - ADR(b) IPG Photonics Corp. (a) Software - 3.30% Cerner Corp. (a) Oracle Corp. Transcosmos, Inc. (b) Specialty Finance - 4.39% Air Lease Corp. (b) Capital One Financial Corp. PRA Group, Inc. (a) Technology Services - 1.16% Syntel, Inc. (a) Transportation & Logistics - 2.13% FedEx Corp. Swift Transportation Co. (a) Utilities - 1.64% ITC Holdings Corp. TOTAL COMMON STOCKS (Cost $4,260,498) MONEY MARKET FUNDS - 4.77% First American Treasury Obligations Fund - Class Z, 0.00% (c) TOTAL MONEY MARKET FUNDS (Cost $242,405) Total Investments (Cost $4,502,903) - 100.22% Liabilities in Excess of Other Assets - (0.22)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Global security, as classified by the Fund's Investment Advisor, in accordance to the definition in the Fund's prospectus. (c) The rate quoted is the annualized seven-day yield as of September 30, 2015. Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ EntrepreneurShares Global Fund Securities by Country of Risk September 30, 2015 (Unaudited) Percent of Net Country Assets United States % United Kingdom % Canada % Japan % France % Australia % United Arab Emirates % Italy % Switzerland % Jordan % Denmark % Singapore % Philippines % Spain % Argentina % Russia % New Zealand % Belgium % % Entrepreneur U.S. All Cap Fund Schedule of Investments September 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 91.88% Aerospace & Defense - 1.02% KLX, Inc. (a) $ TASER International, Inc. (a) Apparel & Textile Products - 1.49% Iconix Brand Group, Inc. (a) Under Armour, Inc. - Class A (a) Vera Bradley, Inc. (a) Asset Management - 0.74% Cohen & Steers, Inc. Westwood Holdings Group, Inc. Automotive - 0.96% Gentex Corp. Tesla Motors, Inc. (a) Banking - 2.38% Fidelity Southern Corp. First Republic Bank Home BancShares, Inc. Biotechnology & Pharmaceutical - 7.99% Agios Pharmaceuticals, Inc. (a) Albany Molecular Research, Inc. (a) Alexion Pharmaceuticals, Inc. (a) ARIAD Pharmaceuticals, Inc. (a) Avalanche Biotechnologies, Inc. (a) Clovis Oncology, Inc. (a) Emergent BioSolutions, Inc. (a) FibroGen, Inc. (a) Gilead Sciences, Inc. Intra-Cellular Therapies, Inc. (a) Intrexon Corp. (a) Ironwood Pharmaceuticals, Inc. - Class A (a) Isis Pharmaceuticals, Inc. (a) Karyopharm Therapeutics, Inc. (a) Kite Pharma, Inc. (a) KYTHERA Biopharmaceuticals, Inc. (a) MacroGenics, Inc. (a) MannKind Corp. (a) Medivation, Inc. (a) NewLink Genetics Corp. (a) OPKO Health, Inc. (a) Puma Biotechnology, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Sage Therapeutics, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Sangamo BioSciences, Inc. (a) TESARO, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a) ZIOPHARM Oncology, Inc. (a) Chemicals - 1.67% Airgas, Inc. Globe Specialty Metals, Inc. Huntsman Corp. LSB Industries, Inc. (a) NewMarket Corp. Commercial Services - 1.77% Insperity, Inc. National Research Corp. - Class A Resources Connection, Inc. Consumer Products - 3.79% The Boston Beer Co., Inc. - Class A (a) Boulder Brands, Inc. (a) The Hain Celestial Group, Inc. (a) Inter Parfums, Inc. J&J Snack Foods Corp. Seneca Foods Corp. - Class A (a) Consumer Services - 1.73% Carriage Services, Inc. Rent-A-Center, Inc. Service Corp. International Containers & Packaging - 0.56% Silgan Holdings, Inc. Distributors - Discretionary - 0.21% PC Connection, Inc. Electrical Equipment - 0.25% OSI Systems, Inc. (a) Engineering & Construction Services - 0.40% Mistras Group, Inc. (a) Gaming, Lodging & Restaurants - 4.21% Diamond Resorts International, Inc. (a) Extended Stay America, Inc. Panera Bread Co. - Class A (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. Hardware - 2.33% GoPro, Inc. - Class A (a) Juniper Networks, Inc. NetScout Systems, Inc. (a) Ruckus Wireless, Inc. (a) Super Micro Computer, Inc. (a) Ubiquiti Networks, Inc. ViaSat, Inc. (a) Health Care Facilities & Services - 5.42% DaVita HealthCare Partners, Inc. (a) Diplomat Pharmacy, Inc. (a) LHC Group, Inc. (a) Molina Healthcare, Inc. (a) OvaScience, Inc. (a) PAREXEL International Corp. (a) Select Medical Holdings Corp. Universal Health Services, Inc. - Class B VCA, Inc. (a) Home & Office Products - 3.02% Mattress Firm Holding Corp. (a) Meritage Homes Corp. (a) PGT, Inc. (a) TRI Pointe Homes, Inc. (a) William Lyon Homes - Class A (a) Industrial Services - 0.67% Titan Machinery, Inc. (a) Institutional Financial Services - 1.90% Evercore Partners, Inc. - Class A Intercontinental Exchange, Inc. Moelis & Co. - Class A Insurance - 5.99% Aflac, Inc. American Equity Investment Life Holding Co. American Financial Group, Inc. Citizens, Inc. (a) HCI Group, Inc. Loews Corp. National Interstate Corp. The Navigators Group, Inc. (a) RPX Corp. (a) W.R. Berkley Corp. Iron & Steel - 0.57% Steel Dynamics, Inc. Media - 3.97% Alphabet, Inc. - Class A (a) Entercom Communications Corp. - Class A (a) Entravision Communications Corp. - Class A Facebook, Inc. - Class A (a) HealthStream, Inc. (a) IAC/InterActive Corp. Nexstar Broadcasting Group, Inc. - Class A Shutterstock, Inc. (a) VeriSign, Inc. (a) Medical Equipment & Devices - 4.01% Bruker Corp. (a) Cepheid, Inc. (a) Foundation Medicine, Inc. (a) Globus Medical, Inc. - Class A (a) LDR Holding Corp. (a) Masimo Corp. (a) Natus Medical, Inc. (a) Ocular Therapeutix, Inc. (a) Vascular Solutions, Inc. (a) Metals & Mining - 0.13% Hi-Crush Partners LP Oil, Gas & Coal - 1.82% Clayton Williams Energy, Inc. (a) Devon Energy Corp. Fairmount Santrol Holdings, Inc. (a) Kinder Morgan, Inc. Northern Oil and Gas, Inc. (a) Sanchez Energy Corp. (a) W&T Offshore, Inc. Real Estate - 0.79% Marcus & Millichap, Inc. (a) Renewable Energy - 0.59% Ameresco, Inc. - Class A (a) Retail - Consumer Staples - 1.46% The Chefs' Warehouse, Inc. (a) Costco Wholesale Corp. Whole Foods Market, Inc. Retail - Discretionary - 7.05% Amazon.com, Inc. (a) Barnes & Noble Education, Inc. (a) Barnes & Noble, Inc. Bed Bath & Beyond, Inc. (a) Copart, Inc. (a) Guess?, Inc. L Brands, Inc. Netflix, Inc. (a) Sonic Automotive, Inc. - Class A Tile Shop Holdings, Inc. (a) Urban Outfitters, Inc. (a) Zumiez, Inc. (a) Semiconductors - 3.66% Ambarella, Inc. (a) Amkor Technology, Inc. (a) Broadcom Corp. - Class A Cavium, Inc. (a) Cypress Semiconductor Corp. (a) IPG Photonics Corp. (a) Microchip Technology, Inc. Monolithic Power Systems, Inc. NVIDIA Corp. OmniVision Technologies, Inc. (a) Universal Display Corp. (a) Software - 5.16% Akamai Technologies, Inc. (a) Cerner Corp. (a) Cvent, Inc. (a) Envestnet, Inc. (a) Intuit, Inc. LogMeIn, Inc. (a) Oracle Corp. Paycom Software, Inc. (a) PDF Solutions, Inc. (a) Pegasystems, Inc. Rackspace Hosting, Inc. (a) Salesforce.com, Inc. (a) SS&C Technologies Holdings, Inc. Synchronoss Technologies, Inc. (a) Tableau Software, Inc. - Class A (a) VASCO Data Security International, Inc. (a) Veeva Systems, Inc. - Class A (a) Specialty Finance - 5.30% Air Lease Corp. AMERCO CAI International, Inc. (a) Capital One Financial Corp. Credit Acceptance Corp. (a) Ellie Mae, Inc. (a) Euronet Worldwide, Inc. (a) Green Dot Corp. - Class A (a) LendingTree, Inc. (a) Liberty Tax, Inc. NewStar Financial, Inc. (a) PRA Group, Inc. (a) Technology Services - 4.01% CoStar Group, Inc. (a) EPAM Systems, Inc. (a) ExlService Holdings, Inc. (a) Forrester Research, Inc. ManTech International Corp. - Class A Medidata Solutions, Inc. (a) Morningstar, Inc. NIC, Inc. Syntel, Inc. (a) Virtusa Corp. (a) Telecommunications - 1.93% General Communication, Inc. - Class A (a) IDT Corp. - Class B j2 Global, Inc. Premiere Global Services, Inc. (a) Vonage Holdings Corp. (a) Transportation & Logistics - 1.78% Echo Global Logistics, Inc. (a) FedEx Corp. Hornbeck Offshore Services, Inc. (a) Old Dominion Freight Lines, Inc. (a) Swift Transportation Co. (a) Utilities - 0.71% ITC Holdings Corp. Waste & Environmental Services & Equipment - 0.44% Clean Harbors, Inc. (a) TOTAL COMMON STOCKS (Cost $122,220,028) REAL ESTATE INVESTMENT TRUSTS (REITs) - 4.25% Real Estate - 4.25% American Assets Trust, Inc. First Industrial Realty Trust, Inc. The GEO Group, Inc. Healthcare Realty Trust, Inc. Medical Properties Trust, Inc. Monmouth Real Estate Investment Corp. RLJ Lodging Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (REITs) (Cost $6,145,396) MONEY MARKET FUNDS - 3.82% Fidelity Institutional Money Market Funds - Class I, 0.13% (b) TOTAL MONEY MARKET FUNDS (Cost $4,777,764) Total Investments (Cost $133,143,188) - 99.95% Other Assets in Excess of Liabilities - 0.05% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of September 30, 2015. Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized depreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) Entrepreneur U.S. Large Cap Fund Schedule of Investments September 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 97.39% Apparel & Textile Products - 2.95% NIKE, Inc. - Class B $ Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Asset Management - 1.98% BlackRock, Inc. The Charles Schwab Corp. Franklin Resources, Inc. Banking - 0.78% M&T Bank Corp. Biotechnology & Pharmaceutical - 6.95% AbbVie, Inc. Alexion Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. Mylan NV (a) Regeneron Pharmaceuticals, Inc. (a) Chemicals - 2.14% Air Products and Chemicals, Inc. Airgas, Inc. Commercial Services - 2.30% Cintas Corp. Construction Materials - 0.89% Martin Marietta Materials, Inc. Consumer Products - 10.30% Brown-Forman Corp. - Class B Constellation Brands, Inc. - Class A The Estee Lauder Companies, Inc. - Class A The JM Smucker Co. Monster Beverage Corp. (a) Distributors - Discretionary - 0.94% Fastenal Co. Engineering & Construction Services - 0.95% SBA Communications Corp. - Class A (a) Gaming, Lodging & Restaurants - 1.31% Starbucks Corp. Hardware - 3.45% Apple, Inc. Juniper Networks, Inc. Health Care Facilities & Services - 6.03% DaVita HealthCare Partners, Inc. (a) UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B Home & Office Products - 0.92% Mohawk Industries, Inc. (a) Industrial Services - 0.99% W.W. Grainger, Inc. Institutional Financial Services - 1.60% The Goldman Sachs Group, Inc. Intercontinental Exchange, Inc. Insurance - 5.13% Aflac, Inc. American Financial Group, Inc. 4 Berkshire Hathaway, Inc. - Class A (a) Loews Corp. Media - 8.13% Alphabet, Inc. - Class A (a) Alphabet, Inc. - Class C (a) Comcast Corp. - Class A Facebook, Inc. - Class A (a) The Priceline Group, Inc. (a) Twenty-First Century Fox, Inc. - Class A VeriSign, Inc. (a) Viacom, Inc. - Class B Medical Equipment & Devices - 2.84% Danaher Corp. Waters Corp. (a) Metals & Mining - 0.34% Freeport-McMoRan, Inc. Oil, Gas & Coal - 5.80% Cabot Oil & Gas Corp. Devon Energy Corp. Helmerich & Payne, Inc. Kinder Morgan, Inc. Retail - Consumer Staples - 3.04% Costco Wholesale Corp. Dollar Tree, Inc. (a) Whole Foods Market, Inc. Retail - Discretionary - 8.48% Amazon.com, Inc. (a) Bed Bath & Beyond, Inc. (a) L Brands, Inc. Netflix, Inc. (a) Nordstrom, Inc. O'Reilly Automotive, Inc. (a) Urban Outfitters, Inc. (a) Semiconductors - 2.74% NVIDIA Corp. Software - 7.90% Akamai Technologies, Inc. (a) Cerner Corp. (a) Intuit, Inc. Oracle Corp. Salesforce.com, Inc. (a) Specialty Finance - 2.58% AMERCO Capital One Financial Corp. Transportation & Logistics - 1.50% Expeditors International of Washington, Inc. FedEx Corp. Transportation Equipment - 0.94% PACCAR, Inc. Utilities - 3.49% ITC Holdings Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $75,896,493) REAL ESTATE INVESTMENT TRUSTS (REITs) - 0.73% Real Estate - 0.73% Boston Properties, Inc. Equity Residential Prologis, Inc Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (REITS)(Cost $630,377) MONEY MARKET FUNDS - 1.84% Fidelity Institutional Money Market Funds - Class I, 0.13% (b) TOTAL MONEY MARKET FUNDS (Cost $1,439,833) Total Investments (Cost $77,966,703) - 99.96% Other Assets in Excess of Liabilities - 0.04% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of September 30, 2015. Cost for Federal income tax purposes as of September 30, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ Investment Valuations (Unaudited) The following is a summary of the Funds' pricing procedures. It is intended to be a general discussion and may not necessarily reflect all pricing procedures followed by the Funds. In determining the net asset value ("NAV") of the Funds’ shares, securities that are listed on a national securities exchange (other than the National Association of Securities Dealers' Automated Quotation System ("NASDAQ")) are valued at the last sale price on the day the valuation is made. Securities that are traded on NASDAQ under one of its three listing tiers, NASDAQ Global Select Market, NASDAQ Global Market and NASDAQ Capital Market, are valued at the NASDAQ Official Closing Price. Price information on listed securities is taken from the exchange where the security is primarily traded. Securities which are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid price. Unlisted securities held by the Funds are valued at the average of the quoted bidand ask prices in the over-the-counter ("OTC") market. Securities and other assets for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures established by and under the general supervision and responsibility of the EntrepreneurShares Series Trust Board of Trustees (the “Board”). Investments in registered open-end investment companuies other than exchange-traded funds are valued at the reported NAV. Short-term investments held with a remaining maturity of 60 days or less generally are valued at amortized cost, as the Board believes that this method of valuing short-term investments approximates fair value. Short-term investments with 61 days or more to maturity at time of purchase are valued at market value through the 61st day prior to maturity, based on quotations received from market makers or other appropriate sources; thereafter, they are generally valued at amortized cost. There is no definitive set of circumstances under which the Funds may elect to use fair value procedures to value a security. Types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a) illiquid securities, including restricted securities and private placements for which there is no public market; (b) options not traded on a securities exchange; (c) securities of an issuer that has entered into a restructuring; (d) securities whose trading has been halted or suspended, as permitted by the Securities and Exchange Commission (the “SEC”); (e) foreign securities, if an event or development has occurred subsequent to the close of the foreign market and prior to the close of regular trading on the New York Stock Exchange that would materially affect the value of the security; and (f) fixed income securities that have gone into default and for which there is not a current market value quotation. Valuing securities at fair value involves greater reliance on judgment than valuing securities that have readily available market quotations. There can be no assurance that the Funds could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Funds determine its NAV per share. Securities that are not listed on an exchange are valued by the Fund’s investment advisor, under the supervision of the Board. There is no single standard for determining the fair value of a security. Rather, in determining the fair value of a security, the Fund’s investment advisor and the Board shall take into account the relevant factors and surrounding circumstances, which may include: (1) the nature and pricing history (if any) of the security; (2) whether any dealer quotations for the security are available; (3) possible valuation methodologies that could be used to determine the fair value of the security; (4) the recommendation of the portfolio manager of the Fund with respect to the valuation of the security; (5) whether the same or similar securities are held by other funds managed by the Advisors, or other funds, and the method used to price the security in those funds; (6) the extent to which the fair value to be determined for the security will result from the use of data or formulae produced by third parties independent of the Advisors; and (7) the liquidity or illiquidity of the market for the security. Fair Value Measurement (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changesin valuation techniques and related inputs during the period. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets that the Fund has the ability to access at the measurement date; Level 2: Other significant observable inputs, other than quoted prices included in Level 1, that are observable for the asset, either directly or indirectly, these inputs may include quoted prices for the identical instrument on inactive market, interest rates, prepayment spreads, credit risk, yield curves, default rates, and similar data; Level 3: Unobservable inputs for the assets to the extent that relevant observable inputs are not available, representing the Fund’s own assumptions that a market participant would use in valuing the asset or liability based on the best information available. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair valuehierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Funds. The Funds consider observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Funds' perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-end mutual funds, and certain money market securities. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. Investments classified within Level 3 have significant unobservableinputs, as they trade infrequently or not at all. The tables below are a summary of the inputs used to value the Funds' investments as of September 30, 2015. Global Fund Investments at Fair Value* Level 1 Level 2 Level 3 Total Common Stock $ $
